 
 
I 
108th CONGRESS
2d Session
H. R. 5387 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2004 
Mr. Crane introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Administrator of the Environmental Protection Agency to provide remedial actions and other assistance to affected residents near the Wauconda Sand and Gravel Superfund Site. 
 
 
1.Short titleThis Act may be cited as the Wauconda Technical and Environmental Remediation Act of 2004.  
2.Findings Congress finds the following: 
(1)The Wauconda Sand and Gravel Superfund site, included on the National Priorities List (September, 1983) by the EPA, is a former sand and gravel operation in Lake County, Illinois. 
(2)In 1941, the Wauconda Sand and Gravel Pit in the Village of Wauconda in Lake County, Illinois, began operation as a landfill. 
(3)According to a health consultation report released by the Agency for Toxic Substances and Disease Registry, this landfill accepted an estimated 5.4 million cubic yards of waste that included residential garbage, construction debris, and industrial waste and sludge until it closed in July, 1978. 
(4)The site consists of roughly 74 acres, which includes a 47-acre non-permitted landfill and a 6-acre landfill permitted by the Illinois environmental protection agency. 
(5)After receiving information concerning the dumping of large quantities of polychlorinated biphenyl, the EPA and the Illinois environmental protection agency started investigations into the possibility of chemicals leaking from the site. 
(6)The EPA, after receiving the results from those investigations, placed the Wauconda Sand and Gravel pit on the National Priorities List in September, 1983. 
(7)On September 15, 2003, the Lake County Health Department, Illinois, started sampling 17 residential wells east of the site. The results of the testing of these wells showed vinyl chloride contamination in 7 wells, with the highest level of contamination being 3.6 micrograms per liter. 
(8)On January 13, 2004, the Lake County Health Department held a public meeting to discuss these results with local residents. The EPA started negotiating with potentially responsible parties, named the Wauconda Task Group, to provide for the testing of 121 additional wells in the Hillcrest subdivision in Wauconda and to provide bottled drinking water to Wauconda residents. 
(9)After completion of the testing in March, 2004, 81 of the 121 residential wells tested showed vinyl chloride contamination. 
(10)The results were discussed with local residents and the Wauconda Task Group provided bottled drinking water to Wauconda residents whose wells tested above 1 microgram of vinyl chloride per liter. 
(11)The Wauconda Task Group, under the oversight of the EPA, was also given the opportunity to expand testing sites. 
3.Assistance 
(a)Immediate assistanceThe Administrator of the EPA shall— 
(1)provide bottled drinking water to Wauconda residents served by residential wells with any contamination of vinyl chloride; and 
(2)increase the testing and monitoring of wells of Wauconda residents. 
(b)Continuing responsibilityNothing in this Act may be construed to relieve the Administrator, any other head of a Federal agency, or a potentially liable party of any legal liability with respect to the cleanup of the Wauconda Sand and Gravel Superfund site. 
(c)Remedial assistanceThe Administrator shall— 
(1)conduct a study to examine possible long term solutions to remediate the Wauconda Sand and Gravel Superfund site and to provide a clean drinking water source for Wauconda residents; and 
(2)make recommendations and implement a long term solution based on such recommendation to provide a clean drinking water source for such residents.  
(d)Comprehensive resolutionThe Administrator shall work with the heads of other appropriate Federal and State agencies to seek a comprehensive resolution to both the short term and long term environmental and health problems related to the Wauconda Sand and Gravel Superfund site. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $6,000,000 from the Hazardous Substance Superfund established under section 9507 of the Internal Revenue Code of 1986. 
4.DefinitionsFor purposes of this Act: 
(1)Wauconda residentThe term Wauconda resident means an individual living within a 1.5-mile radius of the Wauconda Sand and Gravel Superfund site. 
(2)EPAThe term EPA means the Environmental Protection Agency.  
 
